Citation Nr: 0325787	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  98-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
cluster-type vascular headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from November 1973 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased evaluation in excess of 10 percent for post-
traumatic cluster-type vascular headaches.  In January 2000 
the Board remanded the case to the RO for additional 
evidentiary development, including a VA compensation 
examination.  Following this development the 10 percent 
evaluation was confirmed in a June 2002 RO rating decision.  
The case was returned to the Board in August 2003 and the 
veteran now continues his appeal.


FINDINGS OF FACT

1.  The veteran's post-traumatic cluster-type vascular 
headaches are manifested by subjective complaints of 
recurring headaches and lightheadedness which are not 
objectively demonstrated to be migraine-related.

2.  The veteran does not currently have a diagnosis of multi-
infarct dementia associated with brain trauma.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected post-traumatic cluster-type vascular 
headaches have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Codes 8045-9304, 8100 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  

The Board notes that the RO has provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated April 2003, in which it provided the 
veteran with an explanation of how VA would assist him in 
obtaining necessary information and evidence.  The veteran 
has been made aware of the information and evidence necessary 
to substantiate his claim and has been provided opportunities 
to submit such evidence.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of the appeal.  He has also been provided 
with a VA examination which addressed the increased rating 
claim on appeal.  Finally, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service medical records show that he was 
treated for syncopal episodes in January 1975 after 
accidentally striking his head against a doorknob when he 
slipped and fell while cleaning a floor.  By rating decision 
dated March 1977 he was granted service connection and a 
noncompensable evaluation for syncope with head injury, 
etiology undetermined, and infrequent headaches.  In a rating 
decision dated June 1993 his service-connected disability was 
recharacterized as post-traumatic vascular cluster-type 
headaches and he was granted a 10 percent evaluation for this 
disorder.  At the present time he is also service-connected 
and rated 20 percent disabled for complex partial seizure 
disorder.  

In 1996 the veteran reopened his claim and sought an 
increased evaluation in excess of 10 percent for his post-
traumatic vascular cluster-type headaches.  The pertinent 
evidence associated with the claims file consists of VA 
medical reports dated between 1993 and 2003 which show that 
the veteran reported a history of migraine headaches although 
no actual diagnosis of migraine-type headaches are shown in 
the record.  The veteran denied having any auras, scotomas, 
nausea or vomiting associated with his headaches.  Relevant 
medical reports also show that he was treated for subjective 
complaints of recurrent lightheadedness and headaches in his 
left temporal parietal region.  However, EEG testing and MRI 
scans of his brain in September 1993 and cranial examination 
of his nerves were normal.  

The record also shows treatment for psychiatric illness.  The 
veteran's psychiatric diagnoses were varied, and included 
alcohol dependence, nicotine dependence, polysubstance abuse, 
rule out paranoid schizophrenia, rule out bipolar disorder, 
rule out major depression, rule out substance-induced mood 
disorder, rule out schizoaffective disorder and rule out 
generalized anxiety disorder.  On mental status examination 
he was always oriented on all spheres and competent for 
purposes of handling funds.  

VA examination in October 2000 shows that the veteran 
complained of subjective feelings of lightheadedness (which 
he described as "dizziness") without vertigo, rotary 
sensation, spinning, nausea or vomiting.  At the time of the 
examination he did not report having any headaches but stated 
that when he experienced them they were of an "aching" type 
and occasionally accompanied with nausea.  The examiner 
remarked that the veteran was very vague when it came to 
describing his headaches as he reported that they could be 
present for a few minutes, a few hours or a few days over a 
long period of time.  The examiner found it difficult to 
determine the proper classification and attributes for the 
headaches.  Neurological examination revealed no cranial 
nerve abnormalities and he displayed a normal mental status 
and was oriented on all spheres.  The diagnostic impressions 
obtained from this examination were reported dizziness with 
no objective accompaniments of unclear etiology and history 
of reported headaches, possibly tension/vascular headaches.  
In the examining physician's commentary he presented the 
following remarks: "In summary, the (veteran) complains of 
subjective symptoms such as dizziness and headaches with 
little (findings) on objective examination and normal 
(findings on) neuroimaging studies including MRI and CT scan 
on the brain."



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2002).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2002).

The veteran's service-connected post-traumatic cluster-type 
vascular headaches are rated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, for brain disease due to trauma.  
According to the rating schedule, purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  However, purely 
subjective complaints such as headache, dizziness, insomnia, 
etc., recognized as symptomatic of brain trauma, will be 
rated 10 percent and no more under Diagnostic Code 9304 for 
dementia due to head trauma.  This 10 percent rating will not 
be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under Diagnostic Code 9304 are not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.

For evaluating migraine headaches, the rating schedule 
provides for a 50 percent  evaluation for migraines 
manifested by very frequent and completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Assignment of a 30 percent rating is 
warranted for migraines manifested by characteristic 
prostrating attacks occurring on an average of once per month 
over the last several months.  Assignment of a 10 percent 
rating is warranted for migraines manifested by 
characteristic prostrating attacks averaging one in 2 months 
over the last several months.  A noncompensable evaluation is 
warranted for migraines with less frequent attacks.

As previously noted, the objective medical evidence fails to 
demonstrate that the veteran's headaches are of the migraine 
type.  Although he has reported having a history of migraine 
headaches, the neurological evidence of record does not 
support this account.  Therefore, the rating schedule for 
evaluating migraines may not be applied to this case to rate 
his headaches.  His psychiatric history also fails to show 
that he has an actual diagnosis of a multi-infarct dementia 
associated with brain trauma which would provide a basis for 
awarding a rating greater than 10 percent under Diagnostic 
Code 9304.  The Board further notes that the examiner's 
commentary in the VA examination of October 2000 indicates 
that the veteran's headaches and lightheadedness appear to be 
more subjective in nature as neurological examination and 
neuroimaging studies (including MRI and CT scan on the brain) 
failed to reveal an objective cause for his symptoms.  [The 
veteran is already separately rated and compensated for his 
seizure disorder and therefore this neurological disability 
may not be considered when rating his post-traumatic 
headaches under Diagnostic Code 8045.]

In view of the foregoing, the Board concludes that the 
current 10 percent evaluation for headaches adequately 
compensates the veteran for his purely subjective complaints 
which are recognized as symptomatic of brain trauma and that 
there is no objective basis to allow for the assignment of a 
higher evaluation.  

In reaching this decision, the Board has also given 
consideration to the potential application of 38 C.F.R. 
§ 3.321(b)(1), but the evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the disability at issue has resulted in 
frequent periods of hospitalization.  Moreover, while it is 
undisputed that the service-connected disability at issue 
would have an adverse effect upon employment, it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  Accordingly, with the lack 
of evidence showing unusual disability not contemplated by 
the rating schedule, the Board concludes that a remand to the 
RO, for referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.


ORDER

An increased evaluation for post-traumatic cluster-type 
vascular headaches is denied.



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



